Order entered November 19, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01107-CR

                      DAVID RICHARDO MARTINEZ, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 291st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F16-24896-U

                                        ORDER
       Before the Court is appellant’s November 14, 2018 motion to substitute counsel. We

GRANT the motion and DIRECT the Clerk of the Court to REMOVE John G. Tatum and

SUBSTITUTE Bruce Anton as counsel for appellant. All future correspondence should be sent

to Bruce Anton; Udashen | Anton; 2311 Cedar Springs Road, Suite 250; Dallas, Texas 75201;

telephone: (214) 468-8100; facsimile: (214) 468-8104; email: ba@udashenanton.com.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE